     Case: 1:19-cv-04573 Document #: 53 Filed: 09/15/20 Page 1 of 2 PageID #:279

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Jokim Pitts
                            Plaintiff,
v.                                                 Case No.: 1:19−cv−04573
                                                   Honorable Robert M. Dow Jr.
H. Barsch, et al.
                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, September 15, 2020:


        MINUTE entry before the Honorable Gabriel A. Fuentes: Plaintiff's motion for an
extension of the discovery cutoff and the motion−to−compel deadline (doc. #[51]) is
granted, upon review of defendants' response (doc. #[52]). Plaintiff complains that
defendants produced additional documents on the day of a deposition scheduled for
9/14/20, claiming that defendants have engaged in similar behavior on prior occasions in
the case. Defendants admit or contend that as of the date of their response: (1) additional
documents had not been produced (and were being prepared for production), (2) the
documents include duplicates of previously produced materials but also "a few scribbled
notes" (presumably additional "General Progress Notes," upon which Chicago police
investigators commonly make records of interviews, witness statements, or other
investigative activities), and an "officer safety alert" concerning plaintiff no argument is
made that plaintiff or plaintiff's counsel has seen any of the non−duplicative documents
yet), and (3) previously deposed witnesses did not need documents to refresh their
recollection and "have presented the same account of events...." The Court finds those
arguments or assertions to be unpersuasive, in that plaintiff has no way of evaluating the
relevance or usefulness of detectives' notes that counsel has never seen, and defendants'
presumption that the documents are useless is not a presumption in which most litigants
would indulge without seeing the documents. Moreover, defendants do not deny that they
are producing additional documents on the day of or very shortly before witness
depositions. This practice is unacceptable and needs to stop on penalty of possible
sanctions if it occurs again. In the meantime, for the foregoing reasons, the extension
request is granted. Motions to compel are to be filed by 5:00 p.m. on 10/14/20. Fact
discovery is extended to 11/30/20. Absent allegations of discovery misconduct, these
extensions are final. The requirement of a joint written status report in the progress of
discovery to be filed on 9/23/20 is stricken and reset to 5:00 p.m. on 11/13/20. Mailed
notice. (jj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
  Case: 1:19-cv-04573 Document #: 53 Filed: 09/15/20 Page 2 of 2 PageID #:280

Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
